Citation Nr: 1510831	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a low back disability, to include a herniated disc. 

5.  Entitlement to service connection for bilateral pes planus. 

6.  Entitlement to service connection for peripheral neuropathy. 

7.  Entitlement to service connection for a heart disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to June 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  Initially, the record indicates that the Veteran's service treatment records are not complete.  The claims file only contains service records dating from the Veteran's period of National Guard service from May 1976 to June 1977, before his active duty service with the United States Army.  The AOJ requested the Veteran's service records from the National Personnel Records Center (NPRC), but a December 2008 response indicated that the records had not been retired to NPRC facility and additional requests may be necessary.  The AOJ accepted the December 2008 correspondence as a negative response regarding the presence of any service treatment records and continued with an adjudication of the claim.  The Board finds that additional efforts should be made to obtain the Veteran's complete service record from his period of active duty service in order to comply with VA's duty to assist the Veteran. 

The record also indicates that there are outstanding records of VA treatment not associated with the claims file.  On his August 2007 claim for service connection, the Veteran reported receiving care at the Washington VA Medical Center (VAMC) from 1984, right after his discharge from active duty.  The claims file currently contains VAMC records dating from October 1993.  These records contain references to earlier instances of treatment, such as a March 1994 treatment note indicating that the Veteran underwent a lumbar MRI in 1992.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Veteran's residuals of a left wrist fracture have not been examined by VA since 2009.  A more recent VA examination is necessary to determine the current severity of the service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's complete treatment records from the Washington VAMC for the period dating from 1984 to October 1993 and the period beginning March 2014.  All efforts to obtain the records must be documented in the claims file.  All records received pursuant to this request must be associated with the paper or virtual claims file. 

2.  Make additional efforts to obtain copies of the Veteran's service treatment records, to include contacting the National Personnel Records Center (NPRC) and following any guidance offered regarding additional sources of service records.  All efforts to obtain the Veteran's records must be documented in the claims file.
3.  Schedule the Veteran for a VA examination to determine the current severity of all manifestations of the service-connected left wrist.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  

The examination must include range of motion studies of the left wrist.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  The examiner should determine whether the Veteran's left wrist manifests dorsiflexion less than 15 degrees and/or palmar flexion limited in line with the forearm.  The examiner should further address whether, and if so to what extent, there is ankylosis of the left wrist.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the appeal to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




